


Exhibit 10.10

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”), effective as
of December 31, 2008 (the “Amendment No. 1 Date”), is by and between HOWARD H.
PIEN (the “Executive”) and MEDAREX, INC. (the “Company” and together with the
Executive, the “Parties”).

 

Capitalized terms used in this Amendment No. 1 that are not otherwise defined
herein shall have the same meaning as such terms are defined in the Agreement
(as defined below).

 

WHEREAS, the Executive and the Company entered into an Employment Agreement
dated May 16, 2007 (the “Agreement”) under which the Parties agreed upon the
terms pursuant to which the Executive would provide services to the Company as
further described therein, and

 

WHEREAS, Section 409A has been added to the Internal Revenue Code of 1986, as
amended (the “Code”), and this Agreement must be amended to comply with the
final regulations issued under Code Section 409A.

 

NOW THEREFORE, the Parties agree as follows:

 

1.                                       Amendment of the Agreement.  The
Parties hereby agree to amend the terms of the Agreement as follows as of the
Amendment No. 1 Date.

 

1.1.                              Amendment of Section 7.  Subsection 3(ii) of
Section 7(b) is hereby deleted and replaced with the following to read as
follows:

 

“A majority of the members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board.”

 

1.2.                              Amendment of Section 8(a).  Section 8(a)(i) is
hereby deleted and replaced with the following to read as follows:

 

“If your employment with the Company or its successor is terminated other than
for Cause or by you for Good Reason within twenty-four months following a Change
in Control, the total amount of payments made under this Section 8(a) shall be
paid in a lump sum within 30 days of the first date possible in accordance with
Section 409A of the Code and not in periodic installments over a two-year
period;”

 

1.3.                              Amendment of Section 8(b).  Section 8(b) is
hereby deleted and replaced with the following to read as follows:

 

--------------------------------------------------------------------------------


 

“(b)                                          Bonus.  You shall be entitled to
receive in lieu of the bonus provided in Section 2(b) an amount equal to two
(2) times your targeted level bonus for the year during which your termination
occurs, in no case to be less than the target bonus set forth in Section 2(b),
payable in periodic installments, consistent with the Company’s payroll
procedures then in effect, over the salary continuation period; provided,
however, that:

 

(i)                                     If your employment with the Company or
its successor is terminated other than for Cause or by you for Good Reason
within one (1) month prior to or twenty-four (24) months following a Change in
Control, the total amount of payments made under this Section 8(b) shall be
equal to:

 

(A)                              two (2) times the greater of (x) your targeted
level bonus for the year during which your termination occurs, in no case to be
less than the target bonus set forth in Section 2(b) or (y) the bonus most
recently paid to you pursuant to Section 2(b), plus

 

(B)                                an amount equal to the greater of (x) your
targeted level bonus for the year during which your termination occurs, in no
case to be less than the target bonus set forth in Section 2(b) or (y) the bonus
most recently paid to you pursuant to Section 2(b); provided, however, that such
amount shall be prorated based upon the fraction of the year during which your
termination occurs that you are employed by the Company, where the numerator
will equal the number of days so employed and the denominator will equal three
hundred sixty-five (365);

 

(ii)                                  if your termination of employment with the
Company or its successor is terminated other than for Cause or by you for Good
Reason within twenty-four months following a Change in Control, the total amount
of payments made under this Section 8(b) shall be paid in a lump sum within
thirty (30) days of the first date possible in accordance with Section 409A of
the Code and not in periodic installments over a two-year period;

 

(iii)                               in accordance with Section 409A of the Code,
payments made under this Section 8(b) shall commence no earlier than the date
that is six (6) months after your termination date.”

 

1.4.                              A new Section 11 shall be added to the
Agreement, which shall read as follows:

 

“Compliance with Code Section 409A.

 

(a)                                  Reimbursements.  Notwithstanding anything
else to the contrary in this Agreement, all reimbursements payable under this
Agreement, including, without limitation, for relocation expenses and/or taxes
shall be paid to you as soon as practicable after submission of proper
documentation of claims, but no later than December 31 of the year following the
year during which the expense was incurred

 

2

--------------------------------------------------------------------------------


 

or, with respect to any gross-up payment under Sections 6(b) and 8(f), no later
than December 31 of the year following the year during which you or the Company
paid the related taxes.

 

(b)                                 Specified Employee.  Notwithstanding
anything else to the contrary in this Agreement, if (i) you are entitled to
receive payments or benefits under this Agreement by reason of your separation
from service (as such term is defined in Code Section 409A) other than as a
result of your death, (ii) you are a “specified employee” within the meaning of
Code Section 409A for the period in which the payment or benefits would
otherwise commence, and (iii) such payment or benefit would otherwise subject
you to any tax, interest or penalty imposed under Code Section 409A (or any
regulation promulgated thereunder) if the payment or benefit would commence
within six months of a termination of your employment with the Company, then
such payment or benefit required under this Agreement shall not commence until
the first day which is at least six months after the termination of your
employment.”

 

2.                                       Miscellaneous.

 

2.1.                              No Other Changes.  Except as expressly
provided in this Amendment No. 1, all terms of the Agreement shall remain in
full force and effect.

 

2.2.                              Counterparts.  This Amendment No. 1 may be
executed in two or more counterparts, each of which shall be deemed an original,
but both of which together shall constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

In WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be duly
executed as of the Amendment No. 1 Date.

 

 

MEDAREX, INC.

 

 

 

By:

/s/ Thomas K. Kaney

 

 

 

Name:

Thomas K. Kaney

 

 

 

Title:

Sr. V.P. Human Resources

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Howard H. Pien

 

Howard H. Pien

 

 

4

--------------------------------------------------------------------------------
